

115 S968 IS: Veterans Access to Care Act
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 968IN THE SENATE OF THE UNITED STATESApril 27, 2017Ms. Klobuchar (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to designate certain medical facilities of the Department of
			 Veterans Affairs as health professional shortage areas, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Veterans Access to Care Act.
		2.Designation of
			 medical facilities of the Department of Veterans Affairs as health
			 professional
			 shortage areas
 (a)PHSASection 332(a)(1) of the Public Health Service Act (42 U.S.C. 254e(a)(1)) is amended in the second sentence by inserting and medical facilities of the Department of Veterans Affairs (including State homes, as defined in section 101(19) of title 38, United States Code) after (42 U.S.C. 1395x(aa)),.
			(b)Concurrent
			 benefits
				(1)Scholarship
 programSection 338A(b) of the Public Health Service Act (42 U.S.C. 254l(b)) is amended—
 (A)in paragraph (3), by striking and;
 (B)in paragraph (4), by striking the period and inserting ; and; and
 (C)by adding at the end the following new paragraph:
						
 (5)not be participating in the Department of Veterans Affairs Health Professionals Educational Assistance Program under chapter 76 of title 38, United States Code..
					(2)Debt reduction
 programSection 338B(b) of the Public Health Service Act (42 U.S.C. 254l–1(b)) is amended—
 (A)in paragraph (2), by striking and;
 (B)in paragraph (3), by striking the period and inserting ; and; and
 (C)by adding at the end the following new paragraph:
						
 (4)not be participating in the Department of Veterans Affairs Health Professionals Educational Assistance Program under chapter 76 of title 38, United States Code..
 (c)ConsultationIn carrying out the National Health Service Corps Program under subpart II of part D of title III of the Public Health Service Act (42 U.S.C. 254d et seq.), the Secretary of Health and Human Services shall consult with the Secretary of Veterans Affairs with respect to health professional shortage areas that are medical facilities of the Department of Veterans Affairs (including State homes, as defined in section 101(19) of title 38, United States Code).
			(d)Effective
 dateThe amendments made by this section shall take effect on the date that is 90 days after the date of the enactment of this Act.